AO 245B (Rev. 09/17)    Judgment in a Criminal Case
                         Sheet 1



                                           UNITED STATES DISTRICT COURT
                                         Eastern District of North Carolina
                                                           )
              UNITED STATES OF AMERICA                     )    JUDGMENT IN A CRIMINAL CASE
                            v.                             )
                                                           )                                                 /




                Jose Jaime Ramiro-Torres                         Case Number: 2:18-CR-29-lBO
                                                           )
                                                           )     USM Number: 65259-056
                                                           )
                                                           )      James E. Todd, Jr.
                                                           )     Defendant's Attorney
THE DEFENDANT:
li1 pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section

  18 U.S.C. § 61 l(a)
                                    Nature of Offense

                                     Voting by an Alien.
                                                                                                            Offense Ended

                                                                                                                 November 8, 2016
                                                                                                                                        L,
       The defendant is sentenced as provided in pages 2 through         __3_ _ _ of this judgment. The sentence is imposed pur uant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of nam , residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney.of material clianges in econollllc circumstances.

                                                                          1/16/2019
                                                                         Date of hnposition of Judgment




                                                                         Signareof]Udge




                                                                          Terrence W. Boyle, Chief United States District Judge
                                                                         Name and Title of Judge


                                                                          l/16/2019
                                                                         Date
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page _   _,_2,,___   of       3
 DEFENDANT: Jose Jaime Ramiro-Torres
 CASE NUMBER: 2:18-CR-29-lBO
                                               CRIMINAL MONETARY PENALTIES
      the defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                      JVTA Assessment*                Fine                             Restitution
 TOTALS            $ 25.00                       $                                 $ 100.00                       $


 D    The determination of restitution is deferred until _ _ _ _ • An Amended Judgment in a Criminal Case (AO 245C) wil be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified therwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.                                                                                                              l
Name of Payee                                                        Total Loss**               Restitution Ordered                 Priority or Pe centage




TOTALS                               $                           0.00           $~~~~~~-o_.o_o_


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full be ore the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      ~ the interest requirement is waived for the              ~ fine      D restitution.
      D the interest requirement for the             D   fine    D      restitution is modified as follows:

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters I 09A, 110, 11 OA, and l l 3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   Page   _3__    of ·         3
DEFENDANT: Jose Jaime Ramiro-Torres
CASE NUMBER: 2:18-CR-29-lBO

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D         Lump sum payment of$                              due immediately, balance due

                D    not later than                                    , or
                D    in accordance with D C,          D D,        D     E,or      D Fbelow; or
B     D         Payment to begin immediately (may be combined with             DC,          D D, or      D F below); or

C     D         Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                          over a peri d of
                              (e.g., months or years), to commence                     (e.g., 30 or 60 days) after the date of this judgment; or

D     D         Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $              .           over a peri9d of
                              (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment tlil a
                term of supervision; or

E     D Payment during the term of supervised release will commence within                          (e.g., 30 or 60 days) after release om
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that tim ; or

F     Ill   1   Special instructions regarding the payment of criminal monetary penalties:

                Payment of the fine and special assessment shall be due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is ue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Priso s' Inmate
Finandal Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amo nt,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D . The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principa, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
